Citation Nr: 1603551	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  07-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent for spondylolisthesis of L5-S1 with spondylolytic changes and degenerative disc disease L5-S1.  

2.  Entitlement to increased disability ratings for L5-S1 radiculopathy, left lower extremity (left leg radiculopathy), evaluated as 10 percent prior to August 27, 2012; 20 percent from August 27, 2012; and 40 percent from January 30, 2015.  

3.  Entitlement to a separate compensable rating for L5-S1 radiculopathy, right lower extremity (right leg radiculopathy) prior to August 27, 2012; and a rating greater than 20 percent from August 27, 2012.  

4.  Entitlement to a separate compensable rating for any bowel or bladder impairment associated with the service-connected low back disability.  

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 27, 2012.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2009, a Travel Board hearing was held before a Veterans Law Judge (VLJ).  

In March 2010, the Board rendered a decision on the claims for increased ratings for the low back disability and for right and left leg radiculopathy; and remanded the TDIU issue.  

In December 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision as to the rating issues and remanded the case to the Board to comply with instructions in a November 2010 Joint Motion for Partial Remand.  

In May 2011, the Board remanded the appeal to the RO pursuant to the Court Order.  

In September 2012, the RO granted a 20 percent rating for right leg radiculopathy effective from August 27, 2012, the date of a VA examination, and increased the previous 10 percent rating for left leg radiculopathy to 20 percent, also effective from that date.  In addition, the RO assigned a temporary total rating based on surgical or other treatment necessitating convalescence for low back disability effective from May 25, 2011 and then reassigned a 40 percent rating effective from July 1, 2011.  

In January 2013, the Board denied increased ratings for left leg radiculopathy and remanded the remaining issues.  

In March 2013, a VA Form 21-22a, Appointment of Individual as Claimant's Representative, was received in favor of the listed attorney.  Representation was limited to the appeal issues.  

In June 2013, the RO granted entitlement to TDIU, effective from August 27, 2012.  The matter of entitlement to TDIU prior to that date remains on appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In October 2013, the Board remanded the claims for higher evaluations for the low back disability and the right leg radiculopathy as well as for a separate compensable rating for any bowel or bladder impairment and entitlement to TDIU prior to August 27, 2012.   

In February 2014, the Court issued a decision vacating the January 2013 Board decision that denied higher ratings for left leg radiculopathy and remanded it to the Board for additional development.  

In October 2014, the Board remanded the listed issues for further development.  In March 2015, the RO increased the rating for left leg radiculopathy to 40 percent from January 30, 2015.  

The case was returned to the Board's docket in December 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran provided testimony at a Travel Board hearing in October 2009.  The VLJ who conducted the hearing has since retired.  

In August 2014, the Board notified the Veteran that the VLJ who conducted his hearing was no longer employed by the Board and he was offered the opportunity for additional hearing.  The Veteran responded that he did not want another hearing.  

In December 2015, however, the attorney stated that the Veteran was requesting the Board schedule a three-way video hearing wherein the appellant would appear at the St. Petersburg RO and the attorney would appear at the San Diego RO.  

Under the circumstances of this case and in an effort to ensure due process, the Veteran should be scheduled for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a three-way videoconference hearing as requested in the December 2015 correspondence.  The Veteran and his attorney must be provided advance written notice of the date, time and locations of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




